
	
		I
		112th CONGRESS
		1st Session
		H. R. 2710
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2011
			Mr. Tonko introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal
		  certain tax cuts extended for high income individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Fair and Impartial Reform Tax Act of
			 2011.
		2.Repeal of certain tax
			 cuts extended for high income individuals
			(a)Individual
			 income tax ratesSubsection
			 (i) of section 1 of the Internal Revenue Code of 1986 is amended by striking
			 paragraph (2), by redesignating paragraph (3) as paragraph (4), and by
			 inserting after paragraph (1) the following new paragraphs:
				
					(2)25-
				and 28-percent rate bracketsThe tables under subsections (a), (b), (c),
				(d), and (e) shall be applied—
						(A)by substituting
				25% for 28% each place it appears (before the
				application of subparagraph (B)), and
						(B)by substituting
				28% for 31% each place it appears.
						(3)33-percent rate
				bracket
						(A)In
				generalIn the case of taxable years beginning after December 31,
				2011—
							(i)the rate of tax under subsections (a), (b),
				(c), and (d) on a taxpayer's taxable income in the fourth rate bracket shall be
				33 percent to the extent such income does not exceed an amount equal to the
				excess of—
								(I)the applicable amount, over
								(II)the dollar amount at which such bracket
				begins, and
								(ii)the 36-percent
				rate of tax under such subsections shall apply only to the taxpayer's taxable
				income in such bracket in excess of the amount to which clause (i)
				applies.
							(B)Applicable
				amountFor purposes of this paragraph, the term applicable
				amount means the excess of—
							(i)the applicable
				threshold, over
							(ii)the sum of the
				following amounts in effect for the taxable year:
								(I)the basic standard
				deduction (within the meaning of section 63(c)(2)), and
								(II)the exemption
				amount (within the meaning of section 151(d)(1)) (or, in the case of subsection
				(a), 2 such exemption amounts).
								(C)Applicable
				thresholdFor purposes of this paragraph, the term
				applicable threshold means—
							(i)$500,000 in the
				case of subsection (a),
							(ii)$400,000 in the
				case of subsections (b) and (c), and
							(iii)1/2
				the amount applicable under clause (i) (after adjustment, if any, under
				subparagraph (E)) in the case of subsection (d).
							(D)Fourth rate
				bracketFor purposes of this paragraph, the term fourth
				rate bracket means the bracket which would (determined without regard to
				this paragraph) be the 36-percent rate bracket.
						(E)Inflation
				adjustmentFor purposes of this paragraph, a rule similar to the
				rule of paragraph (1)(C) shall apply with respect to taxable years beginning in
				calendar years after 2011, applied by substituting 2009 for
				1992 in subsection
				(f)(3)(B).
						.
			(b)Phaseout of
			 personal exemptions and itemized deductions
				(1)Overall
			 limitation on itemized deductionsSection 68 of such Code is amended—
					(A)by striking
			 the applicable amount the first place it appears in subsection
			 (a) and inserting the applicable threshold in effect under section
			 1(i)(3),
					(B)by striking
			 the applicable amount in subsection (a)(1) and inserting
			 such applicable threshold,
					(C)by striking
			 subsection (b) and redesignating subsections (c), (d), and (e) as subsections
			 (b), (c), and (d), respectively, and
					(D)by striking
			 subsections (f) and (g).
					(2)Phaseout of
			 deductions for personal exemptions
					(A)In
			 generalParagraph (3) of section 151(d) of such Code is
			 amended—
						(i)by
			 striking the threshold amount in subparagraphs (A) and (B) and
			 inserting the applicable threshold in effect under section
			 1(i)(3),
						(ii)by
			 striking subparagraph (C) and redesignating subparagraph (D) as subparagraph
			 (C), and
						(iii)by
			 striking subparagraphs (E) and (F).
						(B)Conforming
			 amendmentParagraph (4) of section 151(d) of such Code is
			 amended—
						(i)by
			 striking subparagraph (B),
						(ii)by
			 redesignating clauses (i) and (ii) of subparagraph (A) as subparagraphs (A) and
			 (B), respectively, and by indenting such subparagraphs (as so redesignated)
			 accordingly, and
						(iii)by
			 striking all that precedes in a calendar year after 1989, and
			 inserting the following:
							
								(4)Inflation
				adjustmentIn the case of any
				taxable year
				beginning
								.
						(c)Reduced rate on
			 capital gains and dividends
				(1)In
			 generalParagraph (1) of section (1)(h) of such Code is amended
			 by striking subparagraph (C), by redesignating subparagraphs (D) and (E) as
			 subparagraphs (E) and (F) and by inserting after subparagraph (B) the following
			 new subparagraphs:
					
						(C)15 percent of the lesser of—
							(i)so
				much of the adjusted net capital gain (or, if less, taxable income) as exceeds
				the amount on which a tax is determined under subparagraph (B), or
							(ii)the excess (if
				any) of—
								(I)the amount of
				taxable income which would (without regard to this subsection) be taxed at a
				rate below 36 percent, over
								(II)the sum of the
				amounts on which tax is determined under subparagraphs (A) and (B),
								(D)20 percent of the adjusted net capital gain
				(or, if less, taxable income) in excess of the sum of the amounts on which tax
				is determined under subparagraphs (B) and
				(C),
						.
				(2)DividendsSubparagraph
			 (A) of section 1(h)(11) of such Code is amended by striking qualified
			 dividend income and inserting
					
						so much
			 of the qualified dividend income as does not exceed the excess (if any)
			 of—(i)the amount of
				taxable income which would (without regard to this subsection) be taxed at a
				rate below 36 percent, over
						(ii)taxable income reduced by qualified
				dividend
				income.
						.
				(3)Minimum
			 taxSection 55 of such Code
			 is amended by adding at the end the following new subsection:
					
						(f)Application of
				maximum rate of tax on net capital gain of noncorporate taxpayersIn the case of taxable years beginning
				after December 31, 2011, the amount determined under subparagraph (C) of
				subsection (b)(3) shall be the sum of—
							(1)15 percent of the lesser of—
								(A)so much of the
				adjusted net capital gain (or, if less, taxable excess) as exceeds the amount
				on which tax is determined under subparagraph (B) of subsection (b)(3),
				or
								(B)the excess
				described in section 1(h)(1)(C)(ii), plus
								(2)20 percent of the adjusted net capital gain
				(or, if less, taxable excess) in excess of the sum of the amounts on which tax
				is determined under subsection (b)(3)(B) and paragraph
				(1).
							.
				(4)Conforming
			 amendments
					(A)The following
			 provisions are amended by striking 15 percent and inserting
			 20 percent:
						(i)Section 1445(e)(1)
			 of such Code.
						(ii)The second
			 sentence of section 7518(g)(6)(A) of such Code.
						(iii)Section
			 53511(f)(2) of title 46, United States Code.
						(B)Sections 531 and
			 541 of the Internal Revenue Code of 1986 are each amended by striking 15
			 percent of and inserting the product of the highest rate of tax
			 under section 1(c) and.
					(C)Section 1445(e)(6) of such Code is amended
			 by striking 15 percent (20 percent in the case of taxable years
			 beginning after December 31, 2011) and inserting 20
			 percent.
					(d)Application of
			 EGTRRA sunsetSection 901 of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 shall apply to the amendments made by this
			 section.
			(e)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2011.
				(2)WithholdingThe
			 amendments made by subparagraphs (A)(i) and (C) of subsection (c)(4) shall
			 apply to amounts paid on or after January 1, 2012.
				
